Citation Nr: 0208984	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. §§ 1151 
for the veteran's death as caused by VA surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1942 to October 1945.  
He died on September [redacted], 1996, and the appellant is his 
widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appellant's claim for a dependency and indemnity 
compensation was previously before the Board, and in a 
December 2000 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The proximate cause of the veteran's September 1996 death 
due to pulmonary emboli during surgery for a left femoral 
neck fracture was not due to carelessness, negligence, lack 
of proper skill, error in judgment, or other fault on the 
part of VA.  

2.  The evidence does not indicate that the proximate cause 
of the veteran's death was an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death as 
the result of hospitalization or medical treatment by the VA 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The appellant was informed of this 
regulatory change in a VA letter dated in March 2002.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete a claim.  The appellant was 
informed in a March 1999 letter and rating decision of the 
evidence needed to substantiate her claim, and she was 
provided an opportunity to submit such evidence.  Moreover, 
in a June 1999 statement of the case, the RO notified the 
appellant of regulations pertinent to dependency and 
indemnity compensation claims, informed her of the reasons 
for which it had denied her claim, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  The Board finds that the foregoing 
information provided to the appellant specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the appellant was clearly notified of the evidence 
necessary to substantiate her claim for dependency and 
indemnity compensation.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  VA complied 
with the VCAA's duty to assist by aiding the appellant in 
obtaining outstanding medical evidence.  VA hospitalization 
and treatment records have been obtained and a medical 
opinion was issued following a review of such records.  In a 
December 2000 remand, the Board requested that the veteran's 
autopsy report be obtained and reviewed by a VA physician.  A 
February 2001 attempt by the RO to acquire the veteran's 
autopsy report failed as the findings were reportedly 
unavailable.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the appellant's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statue. 

The law provides that compensation under Chapter 11 and DIC 
compensation under Chapter 13 shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. 1151 (West Supp. 2001).

Prior to October 1, 1997, the United States Supreme Court 
(Supreme Court) had held that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended by Congress.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 
(1998).  The purpose of the amendment is, in effect, to 
overrule the decision in Gardner, which held that no showing 
of negligence is necessary for recovery under section 1151.  
In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended to 
conform to the amended statue.  The new sections, 38 C.F.R. 
§§ 3.361, 3.363 (2001), were effective from October 1, 1997.  
63 Fed. Reg. 45006-7 (1998) (codified at 38 C.F.R. §§ 3.361, 
3.363 (2000)).  The appellant filed her claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151 in July 
1998; therefore the recently revised provisions are 
applicable to the case on appeal.  

The veteran's certificate of death indicates that he died on 
September [redacted], 1996 at age 86.  The cause of death was listed 
as multiple pulmonary emboli as a consequence of a left 
femoral neck fracture.  It appears that an autopsy may have 
been performed and the findings were available prior to the 
completion of the cause of death determination. 

VA hospitalization records from two VA Medical Centers 
(VAMCs) in Michigan documented the veteran's medical 
treatment in September 1996.  The veteran was admitted to the 
Saginaw, Michigan VAMC following a fall at his home on 
September 12, 1996 in which he sustained a comminuted 
proximal femur fracture.  Upon admission, he was diagnosed 
with a left femoral neck fracture.  It was also noted that he 
suffered from severe Alzheimer's disease.  

Following a physical evaluation of the veteran's left hip 
injury, it was determined that he should undergo surgery for 
a left hip replacement.  The veteran was transferred to the 
Allen Park VAMC on September 18, 1996.  A September 21, 1996 
chart notation indicates that the appellant had been informed 
of the potential surgery and consent was received via 
telephone.  On September 24, the veteran's anesthetic plan, 
its risks and benefits were discussed with the appellant, 
including the need for a possible blood transfusion.  The 
appellant was afforded the opportunity to ask questions and 
she agreed to proceed with the procedure.  

A September 25, 1996 clinical notation indicates that a 
permit was on chart from the appellant.  That notation also 
reported that the veteran's surgery contained a very high 
risk of death and that the risk would increase without the 
operation.  The treating physician noted that the appellant 
"seemed to understand" and asked that he "go ahead" with 
the veteran's surgery.  In addition to the clinical notes, 
the appellant signed a consent form on September 25, 1996 
allowing the veteran to undergo an endoprosthesis placement 
of the left hip.  

The veteran underwent surgery on September [redacted], 1996 which was 
a cemented head and neck replacement, hemi-arthroplasty for 
comminuted left intertrochanteric fracture.  During the 
veteran's surgery he became hypoxic, hypotensive, and 
progressively bradycardic.  Resuscitation began, but the 
veteran did not respond.  After CPR, cardioversion and 
epinephrine, the veteran was pronounced dead.  

A January 1999 VA medical opinion is of record.  The examiner 
stated that fat and pulmonary emboli and sudden death 
associated with cementing a prosthesis were known 
complications of joint replacement surgery.  He indicated 
that while they happen infrequently, they are known 
occurrences.  In reviewing the veteran's medical file, the 
examiner asserted that the veteran was treated appropriately, 
and that without the hip replacement surgery, he would have 
been on strict bed rest, leading to a high incidence of 
thromboembolic phenomenon, including DVT and pulmonary 
embolus, as well as pressure sores and pneumonia.  The 
examiner maintained that the surgery was indicated, and that 
while pulmonary emboli and sudden death were an unfortunate 
complication of the veteran's surgery, they were well 
documented in orthopedic literature.  He did not believe 
anything further could have been done to prevent the 
veteran's death, and he did not find that the death was due 
to negligence, lack of proper care, or other indicated fault 
on the part of the VAMC.  

The appellant contends that she was unaware of the risk of 
death associated with the veteran's hip replacement surgery 
and that the only risk she was informed about was his 
potential for contracting pneumonia.  She also asserts that 
given the veteran's advanced age, more consideration should 
have been given to the advantages and disadvantages of 
performing the surgery.  

The Board has considered the evidence of record and concludes 
that the preponderance of the evidence is against the 
appellant's claim for dependency and indemnity compensation 
as the veteran's death was not due to negligence or fault by 
VA.  The VAMC hospitalization records, dated September 18, 
1996 to September [redacted], 1996, contain several references to the 
appellant consenting to the veteran's hip replacement 
surgery.  She consented via telephone, during a discussion of 
an anesthetic plan, and on the day prior to the surgery.  In 
addition, the appellant signed a consent form on September 25 
indicating that the veteran could undergo endoprosthesis 
placement of the left hip.  Also on September 25, VA clinical 
notes reflect that the appellant was informed of the "high 
risk of death" involved in the veteran's surgery and 
subsequently told that the risk would increase if the surgery 
was not performed.  The physician indicated that the 
appellant "appeared to understand" and requested that the 
plan for surgery be continued. 

In the January 1999 medical opinion, the VA examiner 
maintained that while pulmonary emboli and sudden death were 
an unfortunate complication of hip replacement surgery, such 
risks have been well documented in orthopedic literature.  
Further, the examiner stated that he did not believe anything 
further could have been done to prevent the veteran's death, 
and he indicated that the evidence did not support a finding 
that his death was caused by negligence, lack of proper care, 
or other indicated fault on the part of VA.

Based on the foregoing, the Board must conclude that the 
proximate cause of the veteran's September 1996 death due to 
pulmonary emboli during surgery for a left femoral neck 
fracture was not due to carelessness, negligence, lack of 
proper skill, error in judgment, or other fault on the part 
of VA.  Further, there is no evidence that the proximate 
cause of the veteran's death was an event not reasonably 
foreseeable as the January 1999 VA medical examiner clearly 
stated that pulmonary emboli and sudden death associated with 
cementing a prosthesis is a known, albeit, infrequent, 
complication of joint replacement surgery.  Accordingly, the 
Board concludes that the appeal must be denied as the 
preponderance of the evidence is against the appellant's 
claim that the veteran's death was proximately due to or the 
result of VA surgical treatment. 



ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for cause of the 
veteran's death is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

